DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner has considered the three NPL entries of ids submitted 6/15/20 (i.e., NAVARRO, WOOP and https://developer.nvidia.com/rtx/raytracing/vkray) that were not previously considered.
The examiner has removed the objection to figures: 1A-1C based on the replacement drawings of 12/15/21.
	The examiner has removed the objections of claims 27-28 and 112(b) rejections of claims 2-5 based on amended claims filed 12/15/21.
	The applicant argues: Further, applicant respectfully submits that it would not have been obvious to modify Sumner et al to use Woop et al's time-stamped rays along the lines of applicant's claimed subject matter as the obviousness rejection of claim 29 alleges. In particular, Woop's use of ray time- stamps to select different subtrees and associated geometry instances to test against is directly contrary to and incompatible with Sumner's approach of patching together several temporal positions of an object into a single time-elongated object that can be comprehensively tested for intersection with view rays using conventional intersection testing.
The examiner respectfully disagrees because Sumner and Woop are both concerned with improving simulation of motion blur (Sumner see pars. 24-25) and (Woop see pars. 209-215).
 The applicant argues: In contrast, applicant's example non-liming embodiments take a different approach not suggested by either reference -- namely performing spatial geometry interpolation calculations "on the fly" for specific time instant(s) associated with the ray. Neither reference suggests this approach. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner US2011/0181606A1 in view of WOOP US2018/0286103A1.
Regarding claim 29, Sumner discloses A ray tracing method (Sumner, para. [0074], disclosing ray tracing for intersecting the 4D representation of a moving object for computing a trace) comprising: encoding data structure nodes representing moving geometry with spatial information specifying plural positions of the moving geometry at corresponding different plural times (Sumner, para. [0075], disclosing the object's geometry sampled at a set of times ti into a single geometric primitive and corresponding edges of adjacent samples are connected by a bilinear patch, which is the surface ruled by the edge as its vertices are interpolated linearly between ti and ti+1, this forms a time aggregated object or TAO that is the union of the sampled object geometry and swept edges, para. [0078], disclosing the TAO is implemented as a custom data structure as a piece-wise linear approximation (in time) of the swept surface of any object with motion effects applied, the data can include per-vertex time dependent information); using hardware to calculate an interpolation  (Sumner, para. [0082], disclosing a TAO generator can generate TAOs and provided to the rendering engine, para. [0075], disclosing the object's geometry sampled at a set of times ti into a single geometric primitive and corresponding edges of adjacent samples are connected by a bilinear patch, which is the surface ruled by the edge as its vertices are interpolated linearly between ti and ti+1, this forms a time aggregated object or TAO that is the union of the sampled object geometry and swept edges, para. [0078], disclosing the TAO is implemented as a custom data structure as a piece-wise linear approximation (in time) of the swept surface of any object with motion effects applied, the data can include per-vertex time dependent information); and comparing spatial information associated with the ray with calculated  interpolation to determine whether the ray intersects the moving geometry at the timing of the ray (Sumner, para. [0075], disclosing the object's geometry sampled at a set of times ti into a single geometric primitive and corresponding edges of adjacent samples are connected by a bilinear patch, which is the surface ruled by the edge as its vertices are interpolated linearly between ti and ti+1, this forms a time aggregated object or TAO that is the union of the sampled object geometry 
However, Sumner does not expressly disclose encoding a ray with timing information specifying when the ray photon passes through the scene and the data structure is acceleration data structure.
On the other hand, Woop discloses encoding a ray with timing information specifying when the ray photon passes through the scene (Woop, para. [0220], disclosing each node includes both spatial and temporal data, the root node including bounding volume data indicating bounding volume enclosing all primitives in a designated region and temporal data specifying a particular range of time for which the BVH is valid, the spatial/temporal nodes each includes spatial data and temporal data, if the timestamp of a ray or group of rays falls within a range specified by spatial/temporal node, then traversal will continue through the nodes, indicating the timestamp of a ray can correspond the encoding a ray with timing information specifying when the ray photon passes through the scene); encoding acceleration data structure nodes representing moving geometry with spatial information specifying plural positions of the moving geometry at corresponding different plural times (Woop, para. [0209], disclosing using ray tracing to handle motion blur caused by moving objects, para. [0220], disclosing each node includes both spatial and temporal data, the root node including bounding volume data indicating bounding volume enclosing all primitives in a designated region and temporal data specifying a particular range of time for which the BVH is valid, the spatial/temporal nodes each includes spatial data and temporal data, indicating the BVH nodes can correspond to acceleration data structure nodes presenting the moving objects as the moving geometry with spatial information specifying positions of the object at different times). 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Sumner with Woop to use spatial/temporal BVH for ray .

Allowable Subject Matter
Claims 1-15 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: ray-geometry intersection testing hardware operatively coupled to the memory access circuitry and the ray management hardware, the ray-geometry intersection testing hardware configured to determine whether rays intersect geometry, the ray-geometry intersection testing hardware being a spatial position of geometry based on temporal data associated with a raythe ray-geometry intersection testing hardware being further configured to test the interpolated spatial position of the geometry spatial intersection with the ray.
Regarding claim 25, the prior art doesn’t teach: determining whether the ray intersects the dynamic object, including interpolating the spatial information of the dynamic object based on the temporal information associated with the ray to provide an interpolated spatial position of the dynamic object coincident with timing of the ray for testing against the spatial information of the 
Regarding claim 26, the prior art doesn’t teach: and using hardware circuits to interpolate the spatial information based on the temporal information for testing against temporal and spatial information of a ray, wherein the hardware circuits accelerate visibility sampling of moving geometry, including rigid body motion and object deformation, and its associated moving bounding volumes to a performance level of visibility sampling of static geometry and bounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KARRAS US9569559B2, BENTHIN US20190318445A1, SALEH US20210287422A1, BLACKMON GB2541505A.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612